Citation Nr: 1736253	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-21 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The issue on appeal was reopened and remanded by the Board in July 2016.


FINDING OF FACT

No low back disability began during service or is related to the Veteran's in-service automobile accident or to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a June 2010 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations and opinions in connection with his claim, most recently in January and February 2017.  Moreover, in obtaining the January and February 2017 VA opinions, which specifically addressed the questions of the Board, and obtaining updated VA treatment records, the agency of original jurisdiction substantially complied with the Board's July 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in a January 2007 statement and his March 2016 Board testimony, the Veteran asserts that he initially injured his low back in service in 1969 in Kontum Province, Republic of South Vietnam, when he was a passenger in a military jeep, the vehicle hit a large bump, and he was thrown from his seat and landed on the metal door frame on his tailbone, injuring his back.  He asserts that he had significant pain and difficulty walking following the accident, and that he continued to have low back pain in service and after service and has until the present.  

In a May 2010 written statement, the Veteran's service comrade, T.B., stated that he was the driver of the jeep at the time of the incident in Kontum and corroborated the Veteran's account of the accident, his injury, and his condition immediately after.  T.B. further stated that, after the Veteran reported the incident and injury to a superior, T.B. confirmed to the supervisor that the Veteran had given an accurate account of what had transpired.

Service treatment records reflect no complaints or findings related to the back or spine.  On January 1970 examination for separation from service, the Veteran had a normal clinical evaluation of the spine and musculoskeletal system; the Veteran denied having or having ever had "back trouble of any kind," he denied any medical history generally, and no back problems were noted.

The Veteran originally filed a claim for service connection for "back injury - summer of 1969" in September 1974 approximately four years after his separation from service.  On December 1974 VA examination, the Veteran reported that his back problems began in Vietnam when he injured it in 1969, that he was still having lower back pain, and that he was told on discharge that the condition would go away, but that it still existed; the diagnosis was low back strain.  

Subsequent VA records reflect that the Veteran was treated beginning in December 2006 with a past medical history of chronic low back pain.  

In May 2012, a VA examiner expressed the opinion that, regarding low back strain, the Veteran did have evidence of a low back injury in service, but "he does not have significant findings, either on physical examination, in his medical records, or on x-rays to suggest that he have either [sic] a musculoskeletal back condition." The examiner then concluded that "[i]t is less likely as not that his low back strain is related to his military service."  In a June 2012 addendum, the examiner stated that the Veteran "has been diagnosed with low back strain, a musculoskeletal condition," but that his "current low back strain is consistent with the normal aging process."

In July 2016 the Board remanded the Veteran's claim for another medical opinion, finding that the May and June 2012 "VA examiner's opinions are unclear as to current nature, diagnosis, existence of any low back disability, and why or why not any such disability might be related to in-service injury."  In so doing, the Board noted the conflicting and unexplained opinions of the examiner in May 2012 that the Veteran had no "significant findings, either on physical examination, in his medical records, or on x-rays to suggest that he have either [sic] a musculoskeletal back condition," and the June 2012 VA opinion that the Veteran had been "diagnosed with low back strain, a musculoskeletal condition."  Therefore the Veteran was to be afforded another examination to clarify what currently diagnosed low back disorder he has, if any, and whether any such back disorder might be related to his 1969 in-service injury, taking into account his September 1974 service connection claim and December 1974 VA examination report.

In January 2017, a VA physician examined the Veteran and took his subjective history.  The physician diagnosed degenerative lumbar spondylosis based on physical examination of the Veteran, review of X-rays, and review of the record as a whole.  In January and February 2017 opinions, the VA physician reiterated that "[t]he veteran's current diagnosis is degenerative lumbar spondylosis (AKA degenerative arthritis of the lumbar spine) as evidenced by radiographic studies," and stated that the Veteran was improperly diagnosed during an earlier October 2016 VA examination from a VA nurse practitioner with "lumbar spurring" as this was not a diagnosis, but merely a radiographic finding consistent with a clinical diagnosis of degenerative lumbar spondylosis.  The physician noted that disc degeneration and accompanying arthritis is a common development, and that age-related changes are present in 40 percent of adults over age 35 years and in almost all individuals over age 50, citing relevant medical literature.  He further stated that the Veteran's current degenerative lumbar spondylosis is a stand-alone entity, neither due to nor aggravated by active military service or his coccygeal contusion requiring no treatment during active military service. 

Regarding whether the Veteran had any back disorder related to service, to include his in-service jeep accident, the VA physician opined the following: 

No.  The veteran's current degenerative lumbar spondylosis (AKA degenerative arthritis of the lumbar spine) is completely unrelated to his claimed 1969 injury where he was a passenger in the military jeep, the vehicle hit a large bump, and the veteran was thrown from his seat and landed on the metal door frame, striking his coccyx.  There is no evidence of any residual injury of the coccyx as evidenced by radiographic studies dated 12/06/2007 noting "negative sacrum and coccyx."  The veteran most likely experienced a contusion of the coccyx which would be expected to require no care and resolve without residual within a few weeks.

In providing his opinions, the examiner was asked to specifically address: the Veteran's September 1974 VA claim for back injury; the December 1974 VA examination report in which the Veteran reported continuing back pain since a 1969 in-service injury and reflecting a diagnosis of low back strain; and Veteran's assertions that, following his in-service low back injury, he had significant pain and difficulty walking and continued to have low back pain in service and after service until the present.   The examiner reasoned as follows:

The veteran's assertions and beliefs do not constitute a diagnosis.  The veteran's claim for direct service connection for a back injury with regard to his claim of an in-service low back injury while a passenger in the military jeep in 1969 has been reviewed multiple times, including a de novo review in 2012, at which time it was noted that the veteran reported his back pain began in 1969 when he was a passenger in a jeep that had a large bump and he was thrown from his seat, striking the door frame of the jeep with the coccyx area.  Multiple subsequent radiographic studies have failed to demonstrate residuals of a coccygeal fracture, indicating that the veteran probably suffered a coccygeal contusion.  A coccygeal contusion would be expected to require no care and resolve without residual within a few weeks.  The veteran does not have a current diagnosis of low back strain.  An extensive review of the veteran's STR [service treatment records] and C-file is silent for diagnosis of or treatment for any chronic disability with regard to low back strain... 

With regard to the buddy statement submitted dated 1 June 2010 and labeled as "buddy statement;" the statement, offered by the driver of the jeep, merely verifies the injury, but does not constitute a diagnosis.  Additionally, the statement specifically states that the veteran was ordered to "take a few days off from his duties to rest and recuperate and to remain behind at our OLAH MACV compound hooch until such time as ...(the veteran)... could return to full duty status."  The statement implies that the veteran was given time off to recover, after which he returned to full active-duty with no further need of treatment, as indicated by the remainder of the veteran's STR. 

With regard to the veteran's September 1974 VA claim for back injury; the December 1974 VAE [VA examination] report in which the veteran reported continuing back pain since in 1969 in- service injury and reflecting a diagnosis of low back strain, a review of current medical literature is silent for any mechanism by which a contusion of the coccyx would result in low back strain.  A review of the veteran's STR is silent for diagnosis of or treatment for chronic thoracolumbar strain during active military service... 

The Board finds the January and February 2017 VA examiner's opinions to be the most probative evidence of record regarding the current nature, diagnosis, and etiology of the Veteran's low back disability.  The examiner was a physician who, again, took the Veteran's history and reviewed the objective record.  The examiner also provided clear and persuasive rationales with citation to the record, and the bases of such rationales are consistent with the record.  

Regarding nature of the Veteran's current low back disability, the Board finds persuasive the January and February 2017 VA examiner's assessment that the Veteran's current low back disability is degenerative lumbar spondylosis (AKA degenerative arthritis of the lumbar spine), and that the Veteran does not have any current chronic low back strain.  The examiner's assessment was based on examination and review of the record, and specifically the radiographic evidence.  The assessment that extensive review of the veteran's STR and C-file is silent for diagnosis of or treatment for any chronic disability with regard to low back strain is, furthermore, consistent with the record, which, while reflecting a history of chronic low back pain beginning September 2006, reflects no diagnoses or findings of low back strain except for on December 1974 VA examination, and in notations of the May and June 2012 VA examiner.

The Board finds the May and June 2012 VA examiner's notations of "low back strain" to be far less probative in this case.  Initially, as explained in the July 2016 Board remand, the examiner's opinions were unclear and contradictory as to the current nature and diagnosis of any low back disability, giving conflicting and unexplained opinions; again, the examiner stated that there were no findings to suggest the existence of any musculoskeletal back condition in May 2012, and in June 2012 stated that the Veteran had been "diagnosed with low back strain, a musculoskeletal condition."  Furthermore, the examiner's second opinion that the Veteran had been diagnosed with low back strain was not explained, and there is no evidence of such opinion in the record except for the remote diagnosis in the December 1974 VA examination report.  

The Board further finds the January and February 2017 VA examiner's opinions regarding the etiology of the Veteran's low back disability persuasive.  The examiner supported his opinion that the Veteran's current degenerative lumbar disease is completely unrelated to his claimed 1969 jeep injury, whereby he struck his coccyx, by explaining that there is no evidence of any residual injury of the coccyx as evidenced by multiple subsequent radiographic studies failing to demonstrate residuals of a coccygeal fracture, including December 2007 radiographic studies noting "negative sacrum and coccyx."  The examiner's explanation that the Veteran most likely experienced a contusion of the coccyx in service, which would be expected to resolve without residual within a few weeks, is consistent with the in-service and post-service record.  Furthermore, the examiner provided a plausible likely alternative explanation for the Veteran's low back condition, noting that disc degeneration and accompanying arthritis is a common development, and that age-related changes are present in 40 percent of adults over age 35 years and in almost all individuals over age 50, citing relevant medical literature; he stated that the Veteran's current degenerative lumbar spondylosis was a stand-alone entity, neither due to nor aggravated by active military service or his coccygeal contusion. 

The Board acknowledges the May 2017 statement submitted by the Veteran, in which he asserts that, despite the VA opinions of record, his current back disability is related to his in-service injury.  The Board also notes the Veteran's specific assertion that the January and February 2017 VA examiner was incorrect in determining that his current degenerative lumbar disease is age-related, as he was 21 when he incurred his in-service injury and when degenerative lumbar spondylosis began.  However, while the record does reflect that the Veteran incurred trauma to his tailbone when he was thrown from his seat on a jeep and landed on a metal door frame, it does not reflect that any degenerative lumbar disease was diagnosed or manifested at that time or until several decades after his period of service.  Furthermore, generally, the VA examiner made his etiology determination based on a review of the record as a whole including current diagnostic studies of the Veteran's lumbar spine, in determining that his degenerative disease was age-related.  While the Veteran might believe that his degenerative lumbar disease is medically related to his in-service accident over three decades prior, the question of causation in this case is one that requires medical expertise to answer, and is therefore one that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also, in his May 2017 statement and elsewhere in the record, the Veteran asserts that his current back condition, including chronic pain, has existed since his 1969 accident.  However, such assertions are not credible.  Again, while the Veteran may have incurred the injury to his tailbone in service as asserted, service treatment records reflect no complaints or findings related to the back or spine, on January 1970 separation he had a normal clinical evaluation of the spine and musculoskeletal system, and, at that time, he specifically denied having or having ever had "back trouble of any kind."  While the Veteran reported back pain originating from service on December 1974 VA examination, in connection with a claim for benefits, the record reflects no subsequent treatment related to the lumbar spine until over 30 years later in 2006, despite the Veteran's contentions that he suffered from back pain and problems that became worse and worse throughout those decades.  Moreover, again, as emphasized in the January and February 2017 VA examiner's opinions, the Veteran's in-service injury is simply not the type of injury that would result in his currently diagnosed low back disability, and that such disability is precisely the type that would be expected with the Veteran's age.

Finally, as the Veteran's current degenerative lumbar disease has not been shown to have manifested until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Therefore, the evidence weighs against a finding that any low back disability began during service or is related to the Veteran's in-service automobile accident or to service in any other way.  Accordingly, service connection for a low back disability must be denied.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


